                 Case 19-90927                             Doc 22                Filed 10/06/19 Entered 10/06/19 09:48:34                                                          Desc Main
                                                                                  Document     Page 1 of 22
 Fill in this information to identify the case:

 Debtor name            EP Technology Corporation U.S.A.

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)               19-90927
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       46,821,247.18

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       46,821,247.18


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       24,469,569.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           771,204.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        9,078,945.21


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         34,319,718.21




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                     Desc Main
                                                                      Document     Page 2 of 22
 Fill in this information to identify the case:

 Debtor name          EP Technology Corporation U.S.A.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)         19-90927
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                 $415.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     Chase Bank 303 S. Mattis Avenue,
            3.1.     Payroll and Operating Account                           Operating/Payroll               0805                                        $814.30


                     Chase Bank 303 S Mattis Ave,
                     Champaign, IL 61821 (217) 353-4428
            3.2.     Lockbox, Collections                                    Lockbox                         1790                                           $0.00



                     Busey Bank, Secondary Account - not
            3.3.     in use                                                  Inactive Account                5734                                        $609.53



                     Bank of Champaign, 2101 S. Neil St.
            3.4.     Champaign, IL 61820                                     Inactive Account                2701                                    $1,069.06



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $2,907.89
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                       Desc Main
                                                                      Document     Page 3 of 22
 Debtor         EP Technology Corporation U.S.A.                                                   Case number (If known) 19-90927
                Name


     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                        21,593,928.84     -      undetermined amount                                   $21,593,928.84
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                            3,350,622.45     -                                  0.00 =....                  $3,350,622.45
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $24,944,551.29
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last            Net book value of         Valuation method used     Current value of
                                                      physical inventory          debtor's interest         for current value         debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           less 97,607 for shipping
           capitalization                             June 30, 2019                              $0.00      Recent cost                    $21,414,957.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                             $21,414,957.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                    Desc Main
                                                                      Document     Page 4 of 22
 Debtor         EP Technology Corporation U.S.A.                                                  Case number (If known) 19-90927
                Name


            Yes. Book value                                          Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                    Net book value of      Valuation method used      Current value of
                                                                                  debtor's interest      for current value          debtor's interest
                                                                                  (Where available)

 39.       Office furniture
           Miscellaneous office furniture - zero net book
           value                                                                                $0.00    N/A                                    Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Net book value of miscelleneous machinery,
           equipment and vehicles                                                        $157,562.00                                            Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                          $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                  Desc Main
                                                                      Document     Page 5 of 22
 Debtor         EP Technology Corporation U.S.A.                                              Case number (If known) 19-90927
                Name


     No. Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     Building
                     improvements                         Tenancy                     $28,335.00       N/A                                   Unknown




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                 Current value of
                                                                                                                                 debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34            Desc Main
                                                                      Document     Page 6 of 22
 Debtor         EP Technology Corporation U.S.A.                                             Case number (If known) 19-90927
                Name

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Other receivables from related parties (Zmodo China
           and Zmodo USA)                                                                                                        $139,831.00



           Deferred tax asset                                                                                                   $319,000.00




 78.       Total of Part 11.                                                                                                   $458,831.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 19-90927                      Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                        Desc Main
                                                                         Document     Page 7 of 22
 Debtor          EP Technology Corporation U.S.A.                                                                    Case number (If known) 19-90927
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $2,907.89

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                               $24,944,551.29

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                         $21,414,957.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $458,831.00

 91. Total. Add lines 80 through 90 for each column                                                       $46,821,247.18             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $46,821,247.18




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                 Case 19-90927                     Doc 22            Filed 10/06/19 Entered 10/06/19 09:48:34                            Desc Main
                                                                      Document     Page 8 of 22
 Fill in this information to identify the case:

 Debtor name          EP Technology Corporation U.S.A.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)              19-90927
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    UPS Capital Corporation                       Describe debtor's property that is subject to a lien             $24,469,569.00                   Unknown
        Creditor's Name                               Inventory and receivables/substantally all
        35 Glendale Parkway                           assets. A portion of receivables subject to
        Suite 500                                     returned goods.
        Atlanta, GA 30328
        Creditor's mailing address                    Describe the lien
                                                      UCC Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                          $24,469,569.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 19-90927                    Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                              Desc Main
                                                                      Document     Page 9 of 22
 Fill in this information to identify the case:

 Debtor name         EP Technology Corporation U.S.A.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)           19-90927
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $70,653.00          $70,653.00
           California Department of Tax and                          Check all that apply.
           Fe                                                           Contingent
           1521 W Cameron Ave, Ste 300,                                 Unliquidated
           West Covina, CA 91790-2738                                   Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $171,046.00          $171,046.00
           Illinois Department or Revenue                            Check all that apply.
           101 W. Jefferson St.                                         Contingent
           Springfield, IL 62702                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018 Tax                                                  Corporate Income Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   43927                               Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                            Desc Main
                                                                      Document     Page 10 of 22
 Debtor       EP Technology Corporation U.S.A.                                                                Case number (if known)          19-90927
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $529,505.00    $529,505.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operations                            Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Corporate Income Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $337.65
           ADP Inc                                                                     Contingent
           PO Box 842875                                                               Unliquidated
           Boston, MA 02284-2873                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Payroll Service
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $8,821.04
           Ameren Illinois                                                             Contingent
           P.O. Box 88034                                                              Unliquidated
           Chicago, IL 60680-1034                                                      Disputed
           Date(s) debt was incurred 0
                                                                                   Basis for the claim:
           Last 4 digits of account number      0
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $122.50
           Area Disposal Service                                                       Contingent
           1102 County Rd                                                              Unliquidated
           900 N.                                                                      Disputed
           Tolono, IL 61880
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $0.00
           AT&T Mobility                                                               Contingent
           P.O. Box 6416                                                               Unliquidated
           Carol Stream, IL 60197-6416                                                 Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $30.00
           Benefit Planning Consultants, Inc.                                          Contingent
           PO Box 7500                                                                 Unliquidated
           Champaign, IL 61826-7500                                                    Disputed
           Date(s) debt was incurred 0
                                                                                   Basis for the claim:
           Last 4 digits of account number 0
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                      Desc Main
                                                                      Document     Page 11 of 22
 Debtor       EP Technology Corporation U.S.A.                                                        Case number (if known)            19-90927
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,054.02
          Blue Cross, Blue Shield of Illinois                                   Contingent
          2151 W. White Oak Drive                                               Unliquidated
          Springfield, IL 62704-6495                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          California Employment Development D                                   Contingent
          722 Capital Mall                                                      Unliquidated
          #5098
                                                                                Disputed
          Sacramento, CA 95814
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585,182.19
          China Zmodo Corp-Yancheng Subsidary                                   Contingent
          Zmodo Intelligence Industrial Park No.81                              Unliquidated
          Yancheng Development Area                                             Disputed
          Yancheng, Jiangsu 00022-4007
                                                                             Basis for the claim:
          Date(s) debt was incurred 0
          Last 4 digits of account number 0                                  Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $20.00
          City of Champaign                                                     Contingent
          102 N. Neil Street                                                    Unliquidated
          Champaign, IL 61820                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Cloudfare                                                             Contingent
          101 Townsend St                                                       Unliquidated
          San Francisco, CA 94107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Hosting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,224.80
          CNA Insurance                                                         Contingent
          PO Box 790094                                                         Unliquidated
          Saint Louis, MO 63179-0094                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36,638.97
          Comcast                                                               Contingent
          PO Box 37601                                                          Unliquidated
          Philadelphia, PA 19101-0601                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                      Desc Main
                                                                      Document     Page 12 of 22
 Debtor       EP Technology Corporation U.S.A.                                                        Case number (if known)            19-90927
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $182.00
          Commerce Technologies, Inc.                                           Contingent
          25736 Network Place                                                   Unliquidated
          Chicago, IL 60673-1257                                                Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:    Retail Wholesale connecting software service
          Last 4 digits of account number 0
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Commonwealth of Massachusetts                                         Contingent
          One Ashburton Place                                                   Unliquidated
          Room 1611                                                             Disputed
          Boston, MA 02108
                                                                             Basis for the claim:    Notice
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,753.64
          Consolidated Communications                                           Contingent
          P.O. Box 2564                                                         Unliquidated
          Decatur, IL 62525-2564                                                Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:
          Last 4 digits of account number 0
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $866.30
          Discovery Warehouse                                                   Contingent
          2805 S. Boulder Drive                                                 Unliquidated
          Urbana, IL 61802                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          DNS Made Easy                                                         Contingent
          11490 Commerce Park Drive Suite #140                                  Unliquidated
          Reston, VA 20191                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $29.33
          Fastenal                                                              Contingent
          1902 West Springer                                                    Unliquidated
          Champaign, IL 61821                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $43.50
          FedEx                                                                 Contingent
          PO Box 94515                                                          Unliquidated
          Palatine, IL 60094-4515                                               Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:    Shipping
          Last 4 digits of account number       0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                      Desc Main
                                                                      Document     Page 13 of 22
 Debtor       EP Technology Corporation U.S.A.                                                        Case number (if known)            19-90927
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $160.00
          Fresh Cut Lawncare                                                    Contingent
          2218 Morningside Drive                                                Unliquidated
          Saint Joseph, IL 61873                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $286.50
          George Alarm                                                          Contingent
          917 S. 9th Street                                                     Unliquidated
          Springfield, IL 62703                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Alarm System
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          GMAIL Domain                                                          Contingent
          Google Inc.,                                                          Unliquidated
          PO Box 39000                                                          Disputed
          San Francisco, CA 94139
                                                                             Basis for the claim:    Company email
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          GoDaddy.com                                                           Contingent
          1402 E BUCKEYE RD                                                     Unliquidated
          Phoenix, AZ 85034-4107                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Company domain
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Google                                                                Contingent
          PO Box 39000                                                          Unliquidated
          San Francisco, CA 94139                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Google Cloud
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Google                                                                Contingent
          PO Box 39000                                                          Unliquidated
          San Francisco, CA 94139                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    GMAIL Storage Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          HD Stor                                                               Contingent
          23910 N. 19th Ave. #48                                                Unliquidated
          Phoenix, AZ 85085                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                      Desc Main
                                                                      Document     Page 14 of 22
 Debtor       EP Technology Corporation U.S.A.                                                        Case number (if known)            19-90927
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $35.86
          Hulming Zhu                                                           Contingent
          1401 Interstate Dr.                                                   Unliquidated
          Champaign, IL 61822                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Illinois Department of Empt Sec                                       Contingent
          Collections Section                                                   Unliquidated
          33 S State Street 10th Floor
                                                                                Disputed
          Chicago, IL 60603-2802
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Internal Revenue Service                                              Contingent
          310 W Church Strreet                                                  Unliquidated
          Champaign, IL 61820                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Internal Revenue Service                                              Contingent
          PO Box 806532                                                         Unliquidated
          Cincinnati, OH 45280-6532                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Iowa Dept of Revenue                                                  Contingent
          Hoover State Office Building                                          Unliquidated
          1305 East Walnut Street
                                                                                Disputed
          Des Moines, IA 50319
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kentucky Department of Revenue                                        Contingent
          501 High St                                                           Unliquidated
          Frankfort, KY 40601
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,600.00
          KEVIN WAN                                                             Contingent
          2501 Prairie Ridge Pl                                                 Unliquidated
          Champaign, IL 61822                                                   Disputed
          Date(s) debt was incurred      0                                   Basis for the claim:    Rent
          Last 4 digits of account number       0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                      Desc Main
                                                                      Document     Page 15 of 22
 Debtor       EP Technology Corporation U.S.A.                                                        Case number (if known)            19-90927
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Linode.com                                                            Contingent
          249 Arch St.                                                          Unliquidated
          Philadelphia, PA 19106                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Web Hosting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.00
          Martin, Hood, Friese, & Associates, LLC                               Contingent
          2507 South Neil Street                                                Unliquidated
          Champaign, IL 61820                                                   Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:    Accounting Services
          Last 4 digits of account number 0
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          McCormick Commercial Service                                          Contingent
          PO BOx 847                                                            Unliquidated
          Urbana, IL 61803                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    HVAC Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $175.00
          Midwest Fiber Recycling                                               Contingent
          422 S. White Oak Rd.                                                  Unliquidated
          Normal, IL 61761                                                      Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:    Recylcing
          Last 4 digits of account number       0
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Minnesota Department of Revenue                                       Contingent
          600 Robert Street N                                                   Unliquidated
          Saint Paul, MN 55101
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $487.73
          Mu Meng                                                               Contingent
          2504 Coppertree Rd                                                    Unliquidated
          Champaign, IL 61822                                                   Disputed
          Date(s) debt was incurred      0                                   Basis for the claim:
          Last 4 digits of account number       0
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $999.80
          Mutual of Omaha                                                       Contingent
          Payment Processing Center                                             Unliquidated
          Omaha, NE 68103-2147                                                  Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:
          Last 4 digits of account number 0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                      Desc Main
                                                                      Document     Page 16 of 22
 Debtor       EP Technology Corporation U.S.A.                                                        Case number (if known)            19-90927
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $107.42
          Nantucket Cove                                                        Contingent
          2001 N. Moreland Blvd.                                                Unliquidated
          Champaign, IL 61822                                                   Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:    landlord for apartment
          Last 4 digits of account number       0
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          North Carolina Dept. of Revenue                                       Contingent
          301 MCCullough Drive                                                  Unliquidated
          Suite 300
                                                                                Disputed
          Charlotte, NC 28262
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Oklahoma Tax Commission                                               Contingent
          2501 North Lincoln Boulevard                                          Unliquidated
          Oklahoma City, OK 73194                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          PDC/Area Companies                                                    Contingent
          32289 Collection Ctr. Drive                                           Unliquidated
          Chicago, IL 60693-0322                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,040.00
          QBE                                                                   Contingent
          PO Box 3109                                                           Unliquidated
          Milwaukee, WI 53201-3109                                              Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:
          Last 4 digits of account number 0
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          REAMAZE.COM                                                           Contingent
          920 Saratoga Street                                                   Unliquidated
          suite 213                                                             Disputed
          San Jose, CA 95129-3408
                                                                             Basis for the claim:    Chat Service Software
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $110.83
          Rental City                                                           Contingent
          2508 N. Mattis Ave.                                                   Unliquidated
          Champaign, IL 61826-7080                                              Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:
          Last 4 digits of account number 0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                      Desc Main
                                                                      Document     Page 17 of 22
 Debtor       EP Technology Corporation U.S.A.                                                        Case number (if known)            19-90927
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sage Software                                                         Contingent
          56 TECHNOLOGY DR                                                      Unliquidated
          Irvine, CA 92618-2301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          SPS Commerce                                                          Contingent
          VB Box 3                                                              Unliquidated
          PO Box 9202                                                           Disputed
          Minneapolis, MN 55480-9202
                                                                             Basis for the claim:    EDI Provider
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          State of California Franchise Tax B                                   Contingent
          9646 Buttrfield Way                                                   Unliquidated
          Sacramento, CA 95827
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          State of Washington Dept. Revenue                                     Contingent
          3315 S. 23rd Street                                                   Unliquidated
          #300
                                                                                Disputed
          Tacoma, WA 98405
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $149.66
          Tepper Electric Supply                                                Contingent
          P.O. Box 310656                                                       Unliquidated
          Des Moines, IA 50331-0656                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,316.23
          ULINE                                                                 Contingent
          Attn: Accounts Receivable                                             Unliquidated
          PO Box 88741                                                          Disputed
          Chicago, IL 60680-1741
                                                                             Basis for the claim:    Shipping Supply
          Date(s) debt was incurred 0
          Last 4 digits of account number 0                                  Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $566.89
          United Fuel Co.                                                       Contingent
          P.O. BOX 938, Rantoul, IL 61866 US                                    Unliquidated
          Rantoul, IL 61866                                                     Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:    Power Backup
          Last 4 digits of account number 0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                      Desc Main
                                                                      Document     Page 18 of 22
 Debtor       EP Technology Corporation U.S.A.                                                        Case number (if known)            19-90927
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,224.25
          United States Liability Ins Comp.                                     Contingent
          PO Box 62778                                                          Unliquidated
          Baltimore, MD 21264-2778                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    EPL Insurance
          Last 4 digits of account number       4974
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $69,654.17
          UPS                                                                   Contingent
          Lockbox 577                                                           Unliquidated
          Carol Stream, IL 60132-0577                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $9,548.10
          UPS Capital Ins. Agency, Inc.                                         Contingent
          Carfgo Premium Trust                                                  Unliquidated
          PO Box 934852                                                         Disputed
          Atlanta, GA 31193
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72,773.83
          UPS SCS Chicago                                                       Contingent
          2803 Network Place                                                    Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $498.44
          Urbana Champaign Sanitary District                                    Contingent
          PO Box 669                                                            Unliquidated
          Urbana, IL 61803-0669                                                 Disputed
          Date(s) debt was incurred 0
                                                                             Basis for the claim:
          Last 4 digits of account number 0
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          USPS                                                                  Contingent
          475 L'Enfant Plaza SW                                                 Unliquidated
          Washington, DC 20260-0004                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shipping/Postage
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $119.95
          Verified First                                                        Contingent
          1550 S Tech Lane                                                      Unliquidated
          Suite 200                                                             Disputed
          Meridian, ID 83642
                                                                             Basis for the claim:
          Date(s) debt was incurred      0
          Last 4 digits of account number       0                            Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                                      Desc Main
                                                                      Document     Page 19 of 22
 Debtor       EP Technology Corporation U.S.A.                                                        Case number (if known)            19-90927
              Name

 3.62      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Washington State Dept of Taxes                                       Contingent
           Department of Revenue                                                Unliquidated
           P.O. Box 47464
                                                                                Disputed
           Olympia, WA 98504-7464
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes

 3.63      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Wisconsin Department of Revenue                                      Contingent
           Nexus Unit MS 2-233                                                  Unliquidated
           PO Box 8906                                                          Disputed
           Madison, WI 53708-8906
                                                                             Basis for the claim:    Notice
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.64      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           XPO Logistics Freight, Inc.                                          Contingent
           29559 Network Place                                                  Unliquidated
            IL 61679-1559                                                       Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Shipping
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.65      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $8,200,334.61
           ZMODO Technology (Shenzhen) Co. LTD
           BlueSky Technology Park, Bldg 5                                      Contingent
           BaoAn District                                                       Unliquidated
           Sha Er Village                                                       Disputed
           Shajing Town, Shenzhen 00022-4007
                                                                             Basis for the claim:
           Date(s) debt was incurred 0
           Last 4 digits of account number 0                                 Is the claim subject to offset?         No     Yes


 3.66      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           ZOHO Expenses Software                                               Contingent
           4141 HACIENDA DR                                                     Unliquidated
           Pleasanton, CA 94588-8549                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    HR Employee Software
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Blue Cross, Blue Shield of Illinois
           300 E. Randolph Street                                                                     Line     3.6
           `
                                                                                                             Not listed. Explain
           Chicago, IL 60601


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                    771,204.00
 5b. Total claims from Part 2                                                                            5b.    +     $                  9,078,945.21
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 11 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                    Desc Main
                                                                      Document     Page 20 of 22
 Debtor       EP Technology Corporation U.S.A.                                                    Case number (if known)   19-90927
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $                9,850,149.21




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 12 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                Case 19-90927                    Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34                      Desc Main
                                                                      Document     Page 21 of 22
 Fill in this information to identify the case:

 Debtor name         EP Technology Corporation U.S.A.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)         19-90927
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal           Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Lease for 3201 N.
              lease is for and the nature of              Apollo Drive,
              the debtor's interest                       Champaign, Illinois
                                                          61822
                  State the term remaining                3 years
                                                                                       Discovery Warehouse
              List the contract number of any                                          2805 S. Boulder Drive
                    government contract                                                Urbana, IL 61802


 2.2.         State what the contract or                  Real estate lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                4 years
                                                                                       Kevin Wan
              List the contract number of any                                          1401 Interstate Drive
                    government contract                                                Champaign, IL 61822


 2.3.         State what the contract or                  Lease for apartment at
              lease is for and the nature of              2005 Moreland Blvd.,
              the debtor's interest                       Champaign, IL 61822

                  State the term remaining
                                                                                       Nantucket Cove Apartments
              List the contract number of any                                          2001 Moreland Blvd,
                    government contract                                                Champaign, IL 61822




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 19-90927                     Doc 22              Filed 10/06/19 Entered 10/06/19 09:48:34               Desc Main
                                                                      Document     Page 22 of 22
 Fill in this information to identify the case:

 Debtor name         EP Technology Corporation U.S.A.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)         19-90927
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Kevin Wan                         2501 Prairie Ridge Place                            UPS Capital                      D   2.1
                                               Champaign, IL 61822                                 Corporation                      E/F
                                                                                                                                    G




    2.2      ZMODO                             1401 Interstate Dr.                                 UPS Capital                      D
             Technology                        Champaign, IL 61822                                 Corporation                      E/F
             Corporation Ltd                   Guarantor                                                                            G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
